PER CURIAM.
Corrine Blakely has filed a petition for writ of habeas corpus contending that she was entitled to the same relief that was granted to the appellant in DeLuise v. State, 72 So.3d 248 (Fla. 4th DCA 2011). Blakely claims that a manifest injustice has occurred because this court rejected her argument and affirmed without opinion in her direct appeal, but granted relief on similar grounds to appellant DeLuise later that same year.
We do not reach the issue of whether Blakely states a valid basis for relief under these circumstances. This court has now receded from the holding of DeLuise. Noel v. State, 127 So.3d 769 (Fla. 4th DCA 2013) (certifying conflict with Nezi v. State, 119 So.3d 517 (Fla. 5th DCA 2013)). We are bound by the decision in Noel. The petition must be denied on this basis alone.

Denied.

DAMOORGIAN, C.J., GROSS and KLINGENSMITH, JJ., concur.